Citation Nr: 0813512	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
amputation of the right index finger.

2.  Whether new and material evidence has been submitted to 
reopen a claim for schizophrenia secondary to amputation of 
the right index finder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The appellant served in the United States Marine Corps 
Reserve from March 1977 to October 1977.  He had no active 
duty military service. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  An unappealed rating decision in February 1985 denied the 
veteran's claim of entitlement to service connection for 
amputation of the right index finger and denied the veteran's 
claim for schizophrenia secondary to the appellant's 
amputation of his right index finder.

2.  Evidence associated with the claims file since the 
unappealed February 1985 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for amputation of the right 
index finger.

3.  Evidence associated with the claims file since the 
unappealed February 1985 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for schizophrenia secondary 
to the appellant's amputation of his right index finder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for amputation of the right index finger 
is not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2007).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for schizophrenia is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).  
        

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

A November 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for loss of right index finger and paranoid 
schizophrenia.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  The VCAA letter 
requested the appellant to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  The November 2004 
VCAA letter does not meet the requirements for notice for a 
claim to reopen, because it did not inform the appellant of 
the basis of the prior denial.  However, the Board has 
determined in the decision below that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the appellant ineligible for the claimed 
benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  Moreover, the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim of entitlement to service connection for the 
amputation of the right index finger and entitlement to 
service connection for schizophrenia.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issues of entitlement to service connection for 
amputation of the right index finger and entitlement to 
service connection for schizophrenia without further notice.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the April 2004 notice letter provided 
addressed the rating criteria or effective date provisions 
that are pertinent to the appellant's claims subsequent to 
the rating decision, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

With regard to the duty to assist, the claims file contains 
service medical records and reports of private medical 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further available evidence not already of 
record.  Furthermore, there is no other indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  New and Material Evidence

A February 1985 rating decision denied the appellant's claims 
for entitlement to service connection for amputation of the 
right index finger and entitlement to service connection for 
schizophrenia as a matter of law on the basis that the 
veteran did not have active military service.  The appellant 
did not file a timely notice of disagreement to the February 
1985 rating decision.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  39 C.F.R. § 3.156.
 
The term 'veteran' means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service connection 
may be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty training.  38 
U.S.C.A. §§ 101(24), 1131.  When a disability is thus 
incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).  

The veteran filed an application to reopen the claims in July 
1998.   The appellant did not contest the determination that 
he was not on active duty for training or inactive duty for 
training when the veteran incurred the injury to his right 
index finger, the subsequent amputation of the right index 
finger, and the subsequent schizophrenia that he claims 
secondary to the amputation.   The evidence of record 
received since the February 1985 rating decision includes 
records from the various mental hospitals he has received 
treatment from over the years, a transcript of a hearing 
before the Missouri Department of Health, lay statements from 
his father and a friend, certification of military service, 
and active duty orders dated March 1977.  All of the evidence 
received since February 1985 is considered new in that it was 
not of record at the time of the February 1985 decision.  
However, the information is not material because it does not 
raise a reasonable possibility of substantiating the claims 
for service connection.  The certification of military 
service shows that the veteran did not serve any active duty 
in the Marine Corp.  In addition, the active duty order 
revealed that the veteran enlisted in the United States 
Marine Corp Reserve and he was assigned to inactive duty as 
of March 1977 and would return to active duty by August 1977.  
The evidence does not show that the appellant served on 
active duty training or inactive duty training at any point 
while he was in the United States Marine Corp Reserve.  
Therefore, none of the new evidence demonstrates that the 
appellant is a veteran under VA law, as it does not show his 
injury occurred while he was on active duty training or 
inactive duty for training.  Therefore, the new evidence 
provided by the veteran is not material to his claims.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  As the evidence shows that the 
appellant is not considered a veteran for VA purposes, the 
appellant's application to reopen the claims of entitlement 
to service connection for amputation of the right index 
finger and entitlement to service connection for 
schizophrenia is denied.   


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for amputation of the right index finger is 
denied.

2.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for schizophrenia is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


